Citation Nr: 1302428	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  07-27 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for right arm residuals of intravenous treatment.

2.  Whether the reduction of the Veteran's disability rating for bilateral hearing loss, from 100 percent to 30 percent, effective June 30, 2010, was proper.

3.  Entitlement to an effective date prior to June 8, 2005, for the assignment of a 100 percent rating for bilateral hearing loss.

4.  Entitlement to service connection for a right leg disability.

5.  Entitlement to service connection for chronic bronchitis.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for nose bleeds.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a cholecystectomy.

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left inguinal hernia.

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disability.

10.  Entitlement to an annual clothing allowance.

11.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a stomach disability.

12.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Detroit, Michigan, and Manila, the Republic of the Philippines.  The Veteran's case comes from the RO in Manila, the Republic of the Philippines.

The issues of entitlement to an annual clothing allowance, whether new and material evidence has been submitted to reopen a claim for service connection for a stomach disability, and entitlement to service connection for sleep apnea are remanded to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The preponderance of the evidence of record does not show that the Veteran experiences right arm residuals as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that any such disability was due to an event not reasonably foreseeable in furnishing his medical treatment.

2.  In an April 2010 rating decision, the RO reduced the disability rating for bilateral hearing loss from 100 percent to 30 percent, effective June 30, 2010.

3.  The RO's decision to reduce the rating for bilateral hearing loss from 100 percent to 30 percent was supported by the evidence contained in the record at the time of the reduction and was made in compliance with applicable due process laws and regulations.

4.  The preponderance of the evidence of record shows that the Veteran has never been entitled to a rating in excess of 0 percent for left ear hearing loss.

5.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed right leg venous disability is not related to service or to a service-connected disability.

6.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed chronic bronchitis is not related to service.

7.  A May 1980 rating decision denied the Veteran's claim of entitlement to service connection for excessive nose bleeds.

8.  The evidence received since the May 1980 rating decision is not material, and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for nose bleeds.

9.  A May 1976 rating decision denied the Veteran's claim of entitlement to service connection for a gallbladder condition.

10.  The evidence received since the May 1976 rating decision is not material, and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a cholecystectomy.

11.  A July 1972 rating decision denied the Veteran's claim of entitlement to service connection for an inguinal hernia.

12.  The evidence received since the July 1972 rating decision is not material, and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left inguinal hernia.

13.  A February 1985 Board decision denied the Veteran's claim of entitlement to service connection for a skin disability.

14.  The evidence received since the February 1985 Board decision is not material, and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a skin disability.
CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for right arm residuals of intravenous treatment have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2012).

2.  The RO's decision to reduce the rating for bilateral hearing loss from 100 percent to 30 percent was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105, 3.344, 4.85, Diagnostic Code 6100 (2012).

3.  The criteria for an effective date prior to June 8, 2005, for the assignment of a 100 percent rating for bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2012).

4.  A right leg disability was not incurred in or aggravated by active service, nor is it proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

5.  Chronic bronchitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2012).

6.  The evidence received since the May 1980 rating decision is not new and material, and therefore, the claim of entitlement to service connection for nose bleeds is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

7.  The evidence received since the May 1976 rating decision is not new and material, and therefore, the claim of entitlement to service connection for residuals of a cholecystectomy is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

8.  The evidence received since the July 1972 rating decision is not new and material, and therefore, the claim of entitlement to service connection for a left inguinal hernia is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

9.  The evidence received since the February 1985 Board decision is not new and material, and therefore, the claim of entitlement to service connection for a skin disability is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, the Veteran was notified in letters dated in April 2007, September 2007, November 2007, January 2008, February 2009, May 2009, June 2009, and August 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the various statements of the case and supplemental statements of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the bronchitis and right leg claims.  While examination have not been accorded the Veteran with respect to the other claims, the evidence of record is sufficient for the Board to decide these claims without additional examinations.  38 C.F.R. § 3.159(c)(4) (2012).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  In this case, the Veteran's claims file is voluminous and a discussion of each piece of evidence would be impractical.  The analysis below focuses on the most salient and relevant evidence and on what the evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board is aware that it cannot reject evidence favorable to the Veteran without discussing the evidence.  Daves v. Nicholson, 21 Vet. App. 46 (2007).  The Board will discuss favorable evidence individually when a discussion is required to properly weigh that evidence.  However, to the extent that the multiple pieces of evidence address the same argument or advance the same evidentiary point, the Board will discuss that argument or the evidentiary point itself rather than the specific documents which advance them.

38 U.S.C.A. § 1151

In general, when a claimant experiences additional disability as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002).

The provisions of 38 U.S.C.A. § 1151 provide that when there is no willful misconduct by a Veteran, disability resulting from VA hospital care furnished the Veteran will be compensated in the same manner as if service-connected, if the disability was caused by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  38 U.S.C.A. § 1151(West 2002); 38 C.F.R. §§ 3.358, 3.361 (2012).

The Veteran contends that benefits are warranted under the provisions of 38 U.S.C.A. § 1151, for additional disability which resulted from the insertion of an intravenous needle into his right arm in 1988.  Specifically, the Veteran claims that he has experienced a skin disability and fungal infection of the right arm since the incident in 1988.

The medical evidence of record shows that the Veteran was hospitalized from August 15, 1988, to September 5, 1988, for treatment of seizures.  The medical evidence of record shows that the Veteran received treatment for his seizure disability by placement of an intravenous needle on August 27, 1988, and that treatment continued for multiple days.  No residuals or complications of this intravenous needle placement were noted in the records.

Subsequent medical records include complaints of a rash at various locations, including the armpits and arms.

The evidence of record does not show that the Veteran has a current diagnosis of a right arm disability which is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel.  The medical evidence of record included multiple reports of various skin disabilities, including of parts of the Veteran's right arm.  However, there is no medical evidence that the Veteran has any current residuals from any intravenous treatment, let alone from one which occurred in 1988.  In addition, there is no medical evidence of record that provides an opinion that any right arm residuals that the Veteran experiences were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that any such disability was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.  There is no evidence of record of any error on the part of VA medical personnel, and the Veteran himself has failed to provide an argument as to what aspect of his treatment was deficient.  The Veteran simply claims that the right arm residuals that he claims resulted from the treatment are themselves the error.  However, the simple failure of an otherwise properly performed operation to correct a medical condition or avoid a known risk or complication does not qualify as carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel.  As there is no evidence of record of any deficiencies in the Veteran's treatment during his hospitalization in 1988, the Board finds that the preponderance of the evidence is against the Veteran's claim.

The Board further notes that an August 1990 VA hospital discharge report stated that the Veteran had been hospitalized from August 4, 1990, to August 17, 1990.  The report stated that, during the Veteran's hospitalization, he experienced cellulitis secondary to intravenous needle placement.  The report stated that disability was treated with antibiotics.  That description is more consistent with the incident the Veteran describes than the 1988 medical reports he specifically referenced.  However, the fact remains that even for that incident there is no evidence of record of any deficiencies in the Veteran's treatment during his hospitalization in 1990.  The simple occurrence of acute cellulitis following placement of an intravenous needle does not demonstrate that the Veteran received negligent or erroneous care, nor that any treatment resulted in any currently diagnosed right arm disability.  Accordingly, the preponderance of the evidence is against the Veteran's claim.

The Veteran's statements alone are not sufficient to prove that he experiences additional right arm disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that any additional disability was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Whether any additional right arm disability was a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that any such disability was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment is not the type of determination that can be made by lay evidence.  Robinson v. Shinseki, 312 Fed. App. 336 (Fed. Cir. 2009).  As he is not a physician, the Veteran is not competent to make a determination that he experiences a right arm disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that any such disability was due to an event not reasonably foreseeable in furnishing his medical treatment.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, the Board finds that the preponderance of the evidence of record does not show that the Veteran experiences right arm residuals as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that any such disability was due to an event not reasonably foreseeable in furnishing his medical treatment.  Accordingly, compensation benefits under the provisions of 38 U.S.C.A. § 1151 for right arm residuals are not warranted.  Therefore, payment as if service connected for right arm residuals is not warranted, and the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss Rating Reduction

Service connection for left ear hearing loss was granted by an August 1980 rating decision and a 0 percent rating was assigned under 38 C.F.R. § 4.85, Diagnostic Code 6297, effective June 4, 1980.  Rating decisions dated in March 1985 and February 1991 continued the 0 percent rating for left ear hearing loss.  A July 2007 rating decision recharacterized the disability as bilateral hearing loss, and assigned a 100 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective June 8, 2005.  In a December 2009 rating decision, the RO proposed reducing the Veteran's disability rating from 100 percent to 30 percent.  In an April 2010 rating decision, the RO reduced the rating from 100 percent to 30 percent, effective June 30, 2010.

Where a reduction in a rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2012).  By a December 11, 2009, rating decision and a December 16, 2009, letter to the Veteran, the RO satisfied those procedural requirements.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send the Veteran written notice of the final action.  The notice must set forth the reasons for the action and the evidence upon which the action is based.  38 C.F.R. § 3.105(e) (2012).  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(e) (2012).  Here, notice was sent in an April 8, 2010, rating decision and an April 12, 2010, letter and the effective date of the reduction was June 30, 2010.  Therefore, the RO satisfied the requirements by allowing a 60 day period to expire before assigning the effective date of the reduction.

The question is thus whether the reduction was proper based on the evidence of record.  Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Where a rating has continued at the same level for five or more years, the analysis is conducted under 38 C.F.R. § 3.344(a) and (b).  Here, the Veteran's 100 percent disability rating was awarded effective June 8, 2005, and was reduced effective June 30, 2010, more than 5 years later.  Accordingly, 38 C.F.R. § 3.344(a) and (b) apply, and evidence of sustained and material improvement, as shown by an examination, is required for a reduction of the rating.  38 C.F.R. § 3.344 (2012).  Therefore, resolution of this case turns on whether VA provided the Veteran a full and complete examination and reduced his rating only upon a determination that it was reasonably certain that any improvement shown would be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2012).

Records show the Veteran had a full and complete VA audiological examination in March 2009, prior to the rating reduction.  A rating reduction case focuses on the propriety of the reduction, and is not the same as an increased rating issue.  Peyton v. Derwinski, 1 Vet. App. 282 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

A June 2005 VA audiological report stated that the Veteran had no reaction to puretone thresholds in any frequency.

A January 2006 private audiological examination was conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
120
120
120
-
120
LEFT
50
65
75
-
85

Speech recognition scores were reported to be "negligible."

An August 2006 VA audiological examination report stated that the Veteran had no reaction to puretone thresholds in any frequency, even at maximum stimulation.

A May 2007 VA audiological report stated that an auditory evoked potential test was normal.  Testing results suggested that the Veteran had hearing thresholds no worse than 60 to 70 decibels, bilaterally.

A July 2007 VA audiological examination report stated that the Veteran had no reaction in any puretone thresholds even at maximum frequencies.  The examiner stated that the Veteran had profound (90 decibels or greater) hearing loss, bilaterally.  Following that examination, the Veteran's 0 percent rating for left ear hearing loss was changed to a 100 percent rating for bilateral hearing loss.

A March 2009 VA audiological examination report was conducted and puretone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
60
90
100
LEFT
35
50
70
80
95

The average puretone threshold was shown as 74 decibels in the right ear and 74 decibels in the left ear.  Using the Maryland CNC word list, speech recognition was 72 percent in the right ear and 68 percent in the left ear.  The examiner stated that, on testing, the Veteran initially displayed test results consistent with pseudohypoacusis, with no responses to puretone or speech stimuli.  However, the Veteran was observed being able to participate in a full conversation with other patients in the waiting room with no hearing difficulties.  The examiner noted that objective data obtained from acoustic reflex testing confirmed that the Veteran was able to hear well below his admitted thresholds.  The Veteran was then recounseled several times regarding appropriate testing procedures, after which his behavior improved and the test results listed above were considered to be valid.  The examiner stated that the July 2007 rating decision which assigned a 100 percent rating had been made in error as the Veteran did not have a profound sensorineural hearing loss, bilaterally.  Therefore, the examiner stated that the Veteran's service-connection percentage should be adjusted accordingly.

Applying the March 2009 results to the Schedule reveals a numeric designation of Level VI in the right ear and Level VI in the left ear.  38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100 (2012).  Applying those findings to 38 C.F.R. § 4.85, Table VII of the Schedule results in a 30 percent rating for hearing loss under Diagnostic Code 6100.

The rating criteria provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  However, the Veteran's test results do not demonstrate either (1) a puretone threshold of 55 decibels or more in all four frequencies in either ear, or (2) a puretone threshold of 30 decibels or less at 1,000 Hertz in either ear.  Thus, the Veteran is not entitled to consideration under C.F.R. § 4.86 for exceptional patterns of hearing impairment for his hearing loss.  As such, based on the March 2009 audiometric findings, entitlement to a rating in excess of 30 percent for bilateral hearing loss was not warranted.

The March 2009 audiological examination clearly demonstrates that, not only did the Veteran's hearing loss not warrant a 100 percent rating at that time, it never warranted a 100 percent rating.  That finding is consistent with the January 2006 private audiological examination, which found that the Veteran had only moderate to severe sensorineural hearing loss in the left ear, and the May 2007 VA audiological report which found test results that suggested that the Veteran had hearing thresholds no worse than 60 to 70 decibels, bilaterally.  Therefore, the Board finds that the preponderance of the evidence demonstrates that the Veteran's hearing impairment was significantly less severe than that reported in June 2005, August 2006, and July 2007, and that the levels of impairment reported there were likely due to the Veteran's own inaccurate reporting of his hearing acuity during the examinations.  38 C.F.R. § 3.901 (2012).  Therefore, the Board finds that the Veteran's current bilateral hearing loss symptoms are likely to be maintained under the ordinary conditions of life.  Therefore, the reduction of the Veteran's rating was proper.

As a final note, the Board observes that, prior to the July 2007 rating decision, service connection was only in effect for left ear hearing loss, and it has specifically been denied for right ear hearing loss.  The July 2007 rating decision only included the Veteran's right ear hearing loss in the rating because it had found that the Veteran had deafness in both ears, and thus qualified for special monthly compensation for paired organs.  38 U.S.C.A. § 1114 (West 2012); 38 C.F.R. § 3.350 (2012).  However, service connection for right ear hearing loss was not actually granted.  When the Veteran's rating for bilateral hearing loss was properly reduced to compensate his actual level of impairment, the RO eliminated the Veteran's special monthly compensation rating, but did not revert the service-connected disability to its original characterization of left ear hearing loss only being service-connected.  As such, the Veteran's 30 percent rating was maintained on the basis of bilateral hearing loss, even though the Veteran's right ear hearing loss is not service-connected.  Had the RO properly returned the Veteran's rating to its original state of service connection for left ear hearing loss only, the audiometric results demonstrated in March 2009 would have warranted a 0 percent rating.  38 C.F.R. § 4.85 (2012).  Therefore, the only error that the Board can discern in the adjudication of the Veteran's hearing loss reduction is that the rating was not reduced enough.

In reaching this decision, the Board finds that the preponderance of the evidence is against the Veteran's claim for restoration.  The medical evidence of record does not show findings that meet the criteria for a rating in excess of 30 percent and the reduction in rating was proper procedurally and based on the evidence of record.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss Effective Date

Generally, the effective date of a rating and award of compensation for an increased rating is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2012).  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2012).  An informal claim is a communication or action indicating intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2012).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2012).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b) (2012).

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2012); Harper v. Brown, 10 Vet. App. 125 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2 (2012).

Service connection for left ear hearing loss was granted by an August 1980 rating decision and a 0 percent rating was assigned under 38 C.F.R. § 4.85, Diagnostic Code 6297, effective June 4, 1980.  Subsequently, a March 1985 rating decision continued the 0 percent rating.  On November 30, 1990, the Veteran submitted a statement indicating that he sought an increased rating for his hearing loss, on the basis of hearing loss in both the left and the right ears.  A February 1991 rating decision denied an increased rating for the Veteran's left ear hearing loss, but did not comment on the Veteran's right ear claim in any manner.  That omission was noted by the Board in an October 1991 remand, which referred the issue to the RO for appropriate action.  In November 1991, the Veteran submitted another statement indicating that he sought an increased rating for hearing loss in both the left and right ears.  The record does not demonstrate that the RO took any further action on the Veteran's hearing loss claims until December 2006, when the Veteran submitted another statement indicating that he sought an increased rating for hearing loss in both the left and right ears.  A July 2007 rating decision then recharacterized the disability as bilateral hearing loss and assigned a 100 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective June 8, 2005.

The evidence of record does not show that the Veteran's claim for service connection for right ear hearing loss was adjudicated following his November 30, 1990 claim, or that his claim for an increased rating for left ear hearing loss was adjudicated following his November 1991 claim.  Accordingly, those claims remained pending at the time of the July 2007 rating decision.  As service connection for right ear hearing loss is inextricably intertwining with a claim for an increased rating for bilateral hearing loss, the Board finds that November 30, 1990, is the date of the Veteran's claim for an increased rating for bilateral hearing loss.

Accordingly, the proper effective date is the earliest date on and after December 1, 1989, on which the evidence demonstrated a factually ascertainable increase in the Veteran's service-connected hearing loss.  Service connection for right ear hearing loss was denied by an August 1980 rating decision, on the basis that the Veteran had normal right ear hearing at entrance and separation from service.  While a great deal of evidence has been submitted since August 1980, there is no new and material evidence which demonstrates that the Veteran's currently diagnosed right ear hearing loss is related to service.  8 C.F.R. § 3.156 (2012).  The only new evidence relates the Veteran's right ear hearing loss to service are lay statements from the Veteran and other individuals.  Such statements are redundant of evidence that was already of record at the time of the August 1980 rating decision.  Accordingly, they are not material and are not sufficient to reopen to the Veteran's finally denied claim of entitlement to service connection for right ear hearing loss.  38 C.F.R. § 3.156 (2012).  The Board notes that the July 2007 rating decision provided a rating on the basis of bilateral hearing loss, not only left ear hearing loss.  However, the rating decision only included the Veteran's right ear hearing loss in the rating because it had found that the Veteran had deafness in both ears, and thus qualified for special monthly compensation for paired organs.  38 U.S.C.A. § 1114 (West 2012); 38 C.F.R. § 3.350 (2012).  Service connection for right ear hearing loss was not actively granted.  The right ear hearing loss was only considered by regulation as if service-connected, but was not actually service-connected.  38 C.F.R. § 3.383(a)(3) (2012).  The Board has found that the Veteran has never had deafness in both ears and, and the basis for rating the Veterans' nonservice-connected right ear with his service-connected left ear has been nullified.  Therefore, for the purposes of the earlier effective date claim, entitlement to an increase rating is only warranted on the basis of a rating in excess of 0 percent for left ear hearing loss.

The severity of hearing loss is determined by comparison of audiometric test results with specific criteria.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110 (2012).  Ratings of bilateral defective hearing range from 0 percent to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The VA Schedule for Rating Disabilities allows for audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  The ratings derived from the Schedule are intended to make proper allowance for improvement by hearing aids.  If impaired hearing is service-connected in only one ear, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of Level I.  38 C.F.R. § 4.85 (2012).

A November 1990 VA audiological examination was conducted and puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
50
55
65
70

The average puretone threshold for these frequencies is 60 decibels in the left ear.  Using the Maryland CNC word list, speech recognition was 64 percent in the left ear.

A January 1991 VA audiological examination was conducted and puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
55
55
65
70

The average puretone threshold for these frequencies is 61.25 decibels in the left ear.  Using the Maryland CNC word list, speech recognition was 58 percent in the left ear.

A June 2005 VA audiological report stated that the Veteran had no reaction to puretone thresholds in any frequency.

A January 2006 private audiological examination was conducted and puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
65
75
-
85

Speech recognition scores were reported to be "negligible."

An August 2006 VA audiological examination report stated that the Veteran had no reaction to puretone thresholds in any frequency, even at maximum stimulation.

A May 2007 VA audiological report stated that an auditory evoked potential test was normal.  Testing results suggested that the Veteran had hearing thresholds no worse than 60 to 70 decibels, bilaterally.

A July 2007 VA audiological examination report stated that the Veteran had no reaction in any puretone thresholds even at maximum frequencies.  The examiner stated that the Veteran had profound (90 decibels or greater) hearing loss, bilaterally.  Following this examination, the Veteran's 0 percent rating for left ear hearing loss was changed to a 100 percent rating for bilateral hearing loss.

A March 2009 VA audiological examination report was conducted and puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
50
70
80
95

The average puretone threshold was shown as 74 decibels in the left ear.  Using the Maryland CNC word list, speech recognition was 68 percent in the left ear.  

The Board has found that the Veteran's hearing impairment was significantly less severe than that reported in June 2005, August 2006, and July 2007.  Accordingly, the Board finds that those reports are not competent due to the lack of cooperation of the Veteran being examined and shall ignore their results when determining the level of left ear hearing loss the Veteran experienced.  The March 2009 examiner made a specific finding that those results were based upon a lack of cooperation from the Veteran.  Applying the November 1990 results to the Schedule reveals a numeric designation of Level VI in the left ear.  Applying the January 1991 results to the Schedule reveals a numeric designation of Level VII in the left ear.  Applying the March 2009 results to the Schedule reveals a numeric designation of Level VI in the left ear.  38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100 (2012).  Applying those findings to 38 C.F.R. § 4.85, Table VII of the Schedule results in a 0 percent rating for hearing loss under Diagnostic Code 6100, for each examination.

The rating criteria provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  However, the Veteran's test results do not demonstrate either (1) a puretone threshold of 55 decibels or more in all four frequencies in either ear, or (2) a puretone threshold of 30 decibels or less at 1,000 Hertz in either ear.  Thus, the Veteran is not entitled to consideration under C.F.R. § 4.86 for exceptional patterns of hearing impairment for his hearing loss.  Thus, the preponderance of the evidence of record shows that the Veteran has never been entitled to a rating in excess of 0 percent for left ear hearing loss.

Again, the general rule regarding the effective date of a rating and award of compensation for an increased evaluation is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2012).  In this case, entitlement to a rating in excess of 0 percent has never arisen such that it is factually ascertainable.  Accordingly, an effective date prior to June 8, 2005, for the assignment of a 100 percent rating for bilateral hearing loss, is not warranted.  38 C.F.R. § 3.400 (2012).

In reaching this decision, the Board finds that the preponderance of the evidence is against the claim.  The evidence of record does not show that the Veteran has ever been entitled to a rating in excess of 0 percent for left ear hearing loss.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  The determination as to whether the requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Right Leg

The Veteran's service medical records are negative for any complaints or diagnosis of a right leg venous disability.

After separation from service, multiple VA medical reports dated in August 1988 stated that the Veteran had been admitted to the hospital with multiple diagnoses, included an infected wound on the medial aspect of the right leg.  The Veteran reported that the right leg condition had started one week prior to hospital admittance from a large insect bite.  The diagnosis was cellulitis.

A May 1994 private hospital discharge report stated that the Veteran had developed right lower extremity cellulitis ten days prior to admission.  The report stated that he had been given antibiotics, after which his cellulitis progressed and he developed a fever, resulting in hospital admission.  As a result of hospital treatment, the condition began resolving and the Veteran was discharged with a diagnosis of right lower extremity cellulitis, resolving.

In a March 2003 VA psychiatric report, the Veteran reported that his right leg had been numb for at least two months, and he noticed that it was larger than the left.  The Veteran's leg was noted to be tender and warm to touch.  He was referred to internal medicine.

A June 2003 VA outpatient medical report gave a diagnosis of right leg edema, probably due to venous stasis.  It was suggested that the Veteran lose weight drastically and elevate his legs.  The medical evidence of record shows that a right leg venous disability has been consistently diagnoses since June 2003.

In an August 2004 VA outpatient medical report, the Veteran reported experiencing right leg swelling and redness for five months.

A December 2008 VA outpatient medical report gave an assessment of lymphedema of the legs, etiology unclear.  It was explained to the Veteran that his lymphedema may have been partly due to lymphatic obstruction from cancer or another underlying process.

A January 2009 VA vascular surgery report was provided for evaluation of lymphedema, which the Veteran reported had begun approximately six years before.  Following physical examination, the diagnoses were lymphedema, morbid obesity, and congestive heart failure.  The examiner was advised to follow up with a weight management program and a bariatric surgeon, and was counseled regarding the assessment and impact of obesity.

An October 2010 VA diabetes examination gave a diagnosis of peripheral arterial occlusive disease of the lower extremities, moderate on the right and mild on the left, with normal ankle-brachial index.  The examiner stated that the disability was a complication of diabetes.

The preponderance of the evidence of record shows that the Veteran's currently diagnosed right leg venous disability is not related to service or to a service-connected disability.  The Veteran's service medical records are negative for any complaints or diagnosis of a right leg venous disability.  While the Veteran has a current diagnosis of a right leg disability, there is no evidence of record that any such disability was diagnosed prior to August 1988, over 18 years after separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).  In addition, the diagnoses in August 1988 and May 1994 were of cellulitis, a skin disability, which was reported to be due to contemporary injuries.  The evidence of record indicates that these incidents were treated and resolved.  There is no evidence of record that the Veteran's current right leg venous disability was diagnosed prior to March 2003, over 33 years after separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).

In addition, there is no medical evidence of record of which relates any currently diagnosed right leg disability to service or to a service-connected disability.  The only etiological commentaries given in the medical evidence of record relate the Veteran's right leg venous disability to obesity, an unknown lymphatic obstruction, and diabetes mellitus.  Service connection is not in effect for any disabilities which correspond to those possible etiologies.

With regard to the diabetes mellitus etiology, the Board notes that the Veteran's service personnel records show that he served in the Republic of Vietnam during the Vietnam era.  Veterans who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Diabetes mellitus, type 2, is a disease deemed associated with herbicide exposure.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309 (2012).  However, service connection for diabetes mellitus, type 2, was denied by an April 2011 rating decision on the basis that the preponderance of the evidence of record did not show that the Veteran had a current diagnosis of diabetes mellitus, type 2.  The Veteran did not file a notice of disagreement with that part of the April 2011 rating decision.  Therefore, the April 2011 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  Therefore, the Board does not have jurisdiction to consider whether service connection is warranted for diabetes mellitus, type 2.  38 C.F.R. § 20.200 (2012).  Therefore, service connection for a right leg venous disability is not warranted secondary to diabetes mellitus, type 2, as service connection has been finally denied for diabetes mellitus, type 2.

Under certain circumstance, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran is competent to report that he has experienced right leg pain, swelling, and redness.  However, the evidence of record clearly demonstrates that, by the Veteran's own report, his right leg symptoms began many years after his separation from service, and did not exist continuously from service until the time of his initial diagnosis.  In addition, the Veteran's lay statements are not competent to demonstrate that his currently diagnosed right leg disability is related to service or to a service-connected disability, as such an opinion cannot be made on the basis of observable symptomatology alone.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, there is no competent evidence of record that demonstrates that the Veteran's currently diagnosed right leg disability is related to service or to a service-connected disability.  Therefore, the Board finds that service connection for a right leg disability is not warranted.

As there is no competent evidence of record that demonstrates that the Veteran's currently diagnosed right leg disability is related to service or to a service-connected disability, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bronchitis

The Veteran's service treatment records include a diagnosis of bronchitis in August 1969, for which the Veteran received treatment.  On separation from service in January 1970, the Veteran's lungs and chest were normal on clinical evaluation.

After separation from service, an April 2002 VA outpatient medical report gave a diagnosis of chronic bronchitis.  The medical evidence of record shows that chronic bronchitis has been consistently diagnosed since April 2002.

After physical examination, a February 2009 VA medical examination report gave a diagnosis of chronic bronchitis.  After a review of the Veteran's service records, the examiner opined that it was less likely than not that the Veteran's chronic bronchitis was related to his in-service acute bronchitis.  The rationale for the opinion was that chronic bronchitis was a chronic, progressive disease of the lungs, usually related to smoking, but which could also come from other environmental exposures.  The examiner stated that the Veteran was never a smoker and there was no mention made of any exposures in the Veteran's service medical records.

The preponderance of the evidence of record shows that the Veteran's currently diagnosed chronic bronchitis is not related to service.  The Veteran's service medical records include a diagnosis of bronchitis.  However, the medical evidence of record shows that the disability was treated and resolved prior to his separation.  In addition, while the Veteran has a current diagnosis of chronic bronchitis, there is no evidence of record that chronic bronchitis was diagnosed prior to April 2002, over 32 years after separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).  Furthermore, there is no medical evidence of record which relates the Veteran's currently diagnosed chronic bronchitis to service.  The only medical evidence which provides an opinion as to whether the Veteran's chronic bronchitis is related to service is the February 2009 VA medical examination report, which found against the claim.  That report stated that the Veteran's chronic bronchitis was not likely related to service, on the basis that there was no evidence of any exposures in service which were likely to cause chronic bronchitis.

Under certain circumstance, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran is competent to report experiencing respiratory symptoms.  However, he is not competent to report that any respiratory symptoms he experienced were related to any chronic bronchitis, or that his current chronic bronchitis is itself related to service.  Such a finding requires medical training and expertise.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, there is no competent evidence of record that demonstrates that the Veteran's currently diagnosed chronic bronchitis is related to service.  Therefore, the Board finds that service connection for chronic bronchitis is not warranted.

As there is no competent evidence of record that demonstrates that the Veteran's currently diagnosed chronic bronchitis is related to service, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Claims

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2012).  New evidence is presumed credible for the limited purpose of determining whether it is material evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).

Nose Bleeds

An unappealed rating decision in May 1980 denied service connection for excessive nose bleeds on the basis that a VA examination did not find nose bleeds and the evidence established that the condition was not incurred in or aggravated by service.  The relevant evidence of record at the time of the May 1980 rating decision consisted of the Veteran's service medical records, various VA and private medical records dated from June 1970 to February 1980, and multiple statements from the Veteran dated prior to May 1980.
 
The Veteran did not file a notice of disagreement after the May 1980 rating decision.  Therefore, the May 1980 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

In August 2007, a claim to reopen the issue of entitlement to service connection for nose bleeds was received.  Evidence of record received since the May 1980 rating decision includes numerous lay statements, VA medical records, and private medical records dated from February 2002 to the present.  The vast majority of the evidence received since the May 1980 rating decision is new in that it was not of record at the time of the May 1980 decision.  However, the Board finds that none of the new evidence is material, as it does not demonstrate that any currently diagnosed nose bleeds constitute a disability for VA purposes which was incurred in service or is otherwise related to service or a service-connected disability.  While there are multiple VA and private medical records which document the Veteran's reports of chronic nose bleeds, none of those reports provide any etiological commentary which relates the Veteran's nose bleeds to service or to a service-connected disability in any manner.  The only etiological statements in the new evidence suggest a relationship between the Veteran's nose bleeds and his nonservice-connected mouth breathing and sleep apnea.  While some of the new medical reports have documented the Veteran's reported history of nose bleeds, in the absence of additional medical commentary, transcription of the Veteran's lay statements does not transform those lay statements into competent medical evidence.  In addition, while the Veteran has submitted lay statements which state that his nose bleeds are related to service and to his service-connected seizure disability, those statements are redundant of statements that were already of record at the time of the May 1980 rating decision.  Accordingly, the Board finds that the evidence received since the May 1980 rating decision is not material, and does not raise a reasonable possibility of substantiating the claim.

Since the additional evidence received since the May 1980 rating decision is not material and does not raise a reasonable possibility of substantiating the Veteran's claim, it does not constitute new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for nose bleeds.  As new and material evidence to reopen the finally disallowed claim has not been submitted, there is no reasonable doubt to be resolved in favor of the Veteran and the claim must remain denied.  38 U.S.C.A. § 5107 (West 2002); Annoni v. Brown, 5 Vet. App. 463 (1993).

Residuals of a Cholecystectomy

An unappealed rating decision in May 1976 denied service connection for a gallbladder condition on the basis that there was no evidence in the Veteran's service medical records of complaints, treatment, or diagnosis of a gallbladder disability, nor was there any such evidence within one year after separation from service.  The relevant evidence of record at the time of the May 1976 rating decision consisted of the Veteran's service medical records, various VA and private medical records dated from June 1970 to May 1976, and multiple statements from the Veteran dated prior to May 1976.
 
The Veteran did not file a notice of disagreement after the May 1976 rating decision.  Therefore, the May 1976 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

In September 2007, a claim to reopen the issue of entitlement to service connection for residuals of a cholecystectomy was received.  Evidence of record received since the May 1976 rating decision includes numerous lay statements, VA medical records, and private medical records dated from May 1976 to the present.  The vast majority of the evidence received since the May 1976 rating decision is new in that it was not of record at the time of the May 1976 decision.  However, the Board finds that none of the new evidence is material, as it does not demonstrate that the Veteran's cholecystectomy was the performed to treat a disability which was incurred in service or is otherwise related to service or a service-connected disability.  While there are multiple VA and private medical records which document the Veteran's reports of the cholecystectomy, none of those reports provide any etiological commentary which relates the gallbladder disability which resulted in the cholecystectomy to service or to a service-connected disability in any manner.  While some of the new medical reports have documented the Veteran's reported history of his gallbladder condition, in the absence of additional medical commentary, transcription of the Veteran's lay statements does not transform those lay statements into competent medical evidence.  In addition, while the Veteran has submitted lay statements which state that his residuals of a cholecystectomy are related to service, those statements are redundant of statements that were already of record at the time of the May 1976 rating decision.  Accordingly, the Board finds that the evidence received since the May 1976 rating decision is not material, and does not raise a reasonable possibility of substantiating the claim.

Since the additional evidence received since the May 1976 rating decision is not material and does not raise a reasonable possibility of substantiating the Veteran's claim, it does not constitute new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for residuals of a cholecystectomy.  As new and material evidence to reopen the finally disallowed claim has not been submitted, there is no reasonable doubt to be resolved in favor of the Veteran and the claim must remain denied.  38 U.S.C.A. § 5107 (West 2002); Annoni v. Brown, 5 Vet. App. 463 (1993).

Left Inguinal Hernia

An unappealed rating decision in July 1972 denied t service connection for an inguinal hernia on the basis that there was no evidence in the Veteran's service medical record of an inguinal hernia and there was no evidence of any current residuals of an inguinal hernia.  The relevant evidence of record at the time of the July 1972 rating decision consisted of the Veteran's service medical records and VA medical records dated from June 1970 to April 1972.
 
The Veteran did not file a notice of disagreement after the July 1972 rating decision.  Therefore, the July 1972 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

In December 2007, a claim to reopen the issue of entitlement to service connection for a left inguinal hernia was received.  Evidence of record received since the July 1972 rating decision includes numerous lay statements, VA medical records, and private medical records dated from April 1972 to the present.  The vast majority of the evidence received since the July 1972 rating decision is new in that it was not of record at the time of the July 1972 decision.  However, the Board finds that none of the new evidence is material, as it does not demonstrate that the Veteran currently experiences any residuals of a left inguinal hernia repair, has had a recurrence of an inguinal hernia. or that the operation was performed for a hernia which was related to service.  While the Veteran reports that he has current symptoms in the left abdominal area, the Veteran is not competent to demonstrate that these symptoms are related to the hernia repair which occurred in July 1971, or that that operation was performed for a hernia which was related to service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is no medical evidence of record which states that any symptoms the Veteran experiences are related to the hernia repair which occurred in July 1971, or that that operation was performed for a hernia which was related to service.  While some of the new medical reports have documented the Veteran's reported history of his hernia, in the absence of additional medical commentary, transcription of the Veteran's lay statements does not transform those lay statements into competent medical evidence.  In addition, while the Veteran has submitted lay statements which state that the inguinal hernia which was repaired in July 1971 was related to service, those statements are redundant of evidence that was already of record at the time of the July 1972 rating decision.  Accordingly, the Board finds that the evidence received since the July 1972 rating decision is not material, and does not raise a reasonable possibility of substantiating the claim.

Since the additional evidence received since the July 1972 rating decision is not material and does not raise a reasonable possibility of substantiating the Veteran's claim, it does not constitute new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a left inguinal hernia.  As new and material evidence to reopen the finally disallowed claim has not been submitted, there is no reasonable doubt to be resolved in favor of the Veteran and the claim must remain denied.  38 U.S.C.A. § 5107 (West 2002); Annoni v. Brown, 5 Vet. App. 463 (1993).




Skin Disability

An unappealed rating decision in May 1980 denied the Veteran's claim of entitlement to service connection for a skin disability on the basis that a VA examination did not find any skin disease and the evidence established that the condition was not incurred in or aggravated by service.  An October 1981 rating decision again denied the Veteran's claim of entitlement to service connection for a skin condition on the basis that no material evidence had been submitted.  The Veteran perfected an appeal of that issue to the Board, which remanded the claim in May 1983 for additional development.  Subsequently, a February 1985 Board decision denied service connection for a skin disability on the basis that the Veteran's in-service skin symptoms were acute and transitory and that his presently diagnosed skin disability was not related to service.  The relevant evidence of record at the time of the February 1985 Board decision consisted of the Veteran's service medical records, various VA and private medical records dated from June 1970 to July 1984, multiple statements from the Veteran dated prior to February 1985, a transcript of a July 1982 hearing at the RO, and the transcript of an April 1983 hearing before the Board.
 
The February 1985 Board decision is final based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2012).

In December 2006, a claim to reopen the issue of entitlement to service connection for a skin disability was received.  Evidence of record received since the February 1985 Board decision includes numerous lay statements, VA medical records, and private medical records dated from April 1983 to the present.  The vast majority of the evidence received since the February 1985 Board decision is new in that it was not of record at the time of the February 1985 Board decision.  However, the Board finds that none of the new evidence is material, as it does not demonstrate that the Veteran's currently diagnoses skin disability was incurred in service or is otherwise related to service or a service-connected disability.  While there are multiple VA and private medical records which document the existence of a current skin disability, none of those reports provide any etiological commentary which relates the Veteran's skin disability to service or to a service-connected disability in any manner.  While some of the new medical reports have documented the Veteran's reported history of his skin disability, in the absence of additional medical commentary, transcription of the Veteran's lay statements does not transform those lay statements into competent medical evidence.  In addition, while the Veteran has submitted lay statements which state that his skin disability is related to service and to his service-connected seizure disability, those statements are redundant of statements that were already of record at the time of the February 1985 Board decision.  Accordingly, the Board finds that the evidence received since the February 1985 Board decision is not material, and does not raise a reasonable possibility of substantiating the claim.

Since the additional evidence received since the February 1985 Board decision is not material and does not raise a reasonable possibility of substantiating the Veteran's claim, it does not constitute new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a skin disability.  As new and material evidence to reopen the finally disallowed claim has not been submitted, there is no reasonable doubt to be resolved in favor of the Veteran and the claim must remain denied.  38 U.S.C.A. § 5107 (West 2002); Annoni v. Brown, 5 Vet. App. 463 (1993).


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for right arm residuals of intravenous treatment are denied.

The rating reduction for bilateral hearing loss from 100 percent to 30 percent was proper, and the appeal is denied.

An effective date prior to June 8, 2005, for the assignment of a 100 percent rating for bilateral hearing loss, is denied.

Service connection for a right leg disability is denied.

Service connection for chronic bronchitis is denied.

New and material evidence not having been submitted, the claim to reopen the issue of entitlement to service connection for nose bleeds is denied.

New and material evidence not having been submitted, the claim to reopen the issue of entitlement to service connection for residuals of a cholecystectomy is denied.

New and material evidence not having been submitted, the claim to reopen the issue of entitlement to service connection for a left inguinal hernia is denied.

New and material evidence not having been submitted, the claim to reopen the issue of entitlement to service connection for skin disability is denied.


REMAND

An annual clothing allowance is payable when the Chief Medical Director or designee certifies that, because of a service-connected disability, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing, or that because of use of a physician-prescribed medication for a skin condition which is due to a service-connected disability, there is irreparable damage to the Veteran's outer garments.  38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810(a)(2) (2012).  The regulations further provide that the annual clothing allowance is payable in a lump sum where a VA examination or hospital or examination report discloses that (1) the Veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such disability and such disability is the loss or loss of use of a hand or foot or (2) where the Chief Medical Director or designee certifies that because of such disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability irreparable damage is done to the Veteran's outer garments.  38 C.F.R. § 3.810 (2012).

The Veteran claims entitlement to an annual clothing allowance on the basis of clothing wear which results from ointments for a skin disability, stains on his garments due to loss of bowel and bladder control from his seizure disability, clothing wear from a leg compression machine for his right leg venous disability, and clothing wear from use of a wheelchair, walker, cane, and shower chair.  To the extent that the Veteran claims clothing wear which results from use of ointments for treatment of a skin disability, service connection is not in effect for any skin disability.  Therefore, a clothing allowance is not warranted for any clothing wear which the Veteran experiences from ointment use.  To the extent that the Veteran claims clothing wear which results from a leg compression machine for his right leg venous disability, service connection is not in effect for a right leg venous disability.  Therefore, a clothing allowance is not warranted for any clothing wear which the Veteran experiences from use of a leg compression machine.  To the extent that the Veteran claims clothing wear which results from loss of bowel and bladder control from his seizure disability, there are no provisions for a clothing allowance on that basis.  While the Board is sympathetic to the Veteran's claim, a clothing allowance can only be awarded on the basis of wear resulting from a prosthetic or orthopedic appliance or physician-prescribed medication for a skin condition.  The Veteran's loss of bladder and bowel control does not fall under either category.  Therefore, a clothing allowance is not warranted for any clothing wear which the Veteran experiences which results from loss of bowel and bladder control.

However, to the extent that the Veteran claims clothing wear which results from use of a wheelchair, walker, cane, and shower chair, the evidence of record shows that the Veteran is currently service-connected for posttraumatic seizure disability, rated 100 percent disabling.  The medical evidence of record includes numerous reports that the Veteran experiences frequent falls due to his service-connected seizure disability.  Accordingly, there is evidence of record that the Veteran may require the use of the claimed assistive devices due to his service-connected seizure disability.  However, the medical evidence of record also shows that the Veteran has multiple nonservice-connected diagnoses which also impact his mobility, including morbid obesity, degenerative joint disease, bilateral leg neuropathy, and a bilateral leg venous disability.  Accordingly, there is also evidence of record that the Veteran may require the use of these claimed assistive devices due to his nonservice-connected disabilities.  The evidence of record does not clearly indicate whether the Veteran's assistive devices are required for his service-connected seizure disability, his nonservice-connected disabilities, or a combination of the two.  The issue has never been referred to the referred to the Chief Medical Director or a designee for an opinion.  Accordingly, the Board finds that, pursuant to 38 C.F.R. § 3.810, a certification is needed from the Chief Medical Director or a designee to determine whether the Veteran's use of a wheelchair, walker, cane, and shower chair constitute qualifying prosthetic or orthopedic appliance for his service-connected seizure disability and, if so, whether they tend to wear or tear his clothing.  38 C.F.R. § 3.810 (2012).

A July 2007 rating decision denied service connection for sleep apnea and did not reopen a claim for service connection for a stomach disability.  The Veteran filed a notice of disagreement with those two denials in a VA Form 9 submitted in August 2007 and received in September 2007.  The Veteran was issued a March 2008 statement of the case which addressed those issues.  He responded with a May 2008 VA Form 9, received in June 2008 which listed both the stomach disability and sleep apnea as being appealed.  Therefore, he perfected a timely appeal of those issues.  Since that time, additional evidence has been submitted that is pertinent to those appeals, but they have not bee addressed in a supplemental statement of the case.  Therefore, the Board finds that a supplemental statement of the case should be issues regarding those issues.

Accordingly, the case is REMANDED for the following actions:

1. Submit the Veteran's claim to the Chief Medical Director or a designee, to obtain certification as to whether the Veteran uses a qualifying prosthetic or orthopedic appliance for his service-connected seizure disability which tends to wear or tear his clothing.

2. Then, readjudicate the claims for annual clothing allowance, whether new and material evidence has been submitted to reopen a claim for service connection for a stomach disability, and entitlement to service connection for sleep apnea.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


